                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UJU ONUACHI,

                     Plaintiff,                                4:18CV3147

       vs.
                                                             MEMORANDUM
MASTER BUILDERS INC., HARRY S.                                AND ORDER
PETERSON COMPANY, WESTERN
WATERPROOFING CO., INC., a
Subsidiary of the Western Group; THE
WESTERN GROUP, THE ALLIANCE
GROUP INC., MEYLAN ENTERPRISES
INC., ALEGENT HEALTH IMMANUEL
MEDICAL CENTER, MD BODO W. TREU,
MD DAVID A. STERNS, HEART
CONSULTANTS, PC, MD REBECCA S.
RUNDLETT, NEBRASKA HEART
INSTITUTE, DENNIS R. RIEKENBERG,
CASSEM, ADAMS, GOTCH & DOUGLAS
LAW FIRM, JOHN R. TIMMERMIER,
TIMMERMIER, GROSS, & PRENTISS
LAW FIRM, JOHN K. GREEN, PICKENS,
GREEN, & CLEASON L.L.P., STEPHEN
L. AHL, KRISTA M. CARLSON, WOLFE,
SNOWDEN, HURD & AHL, L.L.P.,
JACQUELINE M. DELUCA, MARK C.
LAUGHLIN, FRASER, STRYKER LAW
FIRM, DAVID L. WELCH, PANSING,
HOGAN LAW FIRM, DEAN F. SUING,
GOVIER, KATSKEE LAW FIRM, ABIGAIL
M. MOLAND, NICOLE K. GRIFFARD, and
MCGRATH, NORTH LAW FIRM,

                     Defendants.


      This matter is before the Court on the Motion to Dismiss, ECF No. 17, filed by

Defendants Pansing, Hogan Law Firm and David Welch; the Motion to Dismiss, ECF No.

19, filed by Defendant Nebraska Heart Institute; the Motion to Dismiss, ECF No. 21, filed
by Defendant Alegent Health Immanuel Medical Center; the Motion to Dismiss, ECF No.

23, filed by Defendant Rebecca Rundlett; the Motion to Dismiss, ECF No. 25, filed by

Defendant Bodo Treu; the Motion to Dismiss, ECF No. 62, filed by Defendants Stephen

Ahl and Krista Carlson; the Motion to Dismiss, ECF No. 66, and Motion for Permanent

Injunction, ECF No. 68, filed by Defendants Jacqueline Deluca, Mark Laughlin, and the

Alliance Group Inc.; the Motion to Dismiss, ECF No. 79, filed by Defendants Harry S.

Peterson Company, Master Builders Inc., The Western Group, and Western Group

Waterproofing Co., Inc.; the Motion to Dismiss, ECF No. 97, and Motion for Permanent

Injunction, ECF No. 100, filed by Defendants Dennis Riekenberg and Dean Suing; the

Motion to Dismiss, ECF No. 104, filed by Defendant John Green; and the Motion to

Amend Complaint, ECF No. 103, filed by Plaintiff Uju Onuachi.

        Plaintiff Uju Onuachi previously filed an unsuccessful lawsuit against several of the

Defendants based on the same subject matter of this action—a work-related injury from

1999 and allegations of fraud committed during various state and federal lawsuits initiated

by Onuachi in connection with that injury.1 Onuachi v. Master Builders, Inc., 4:17CV3114,

2018 WL 922135, at *4 (D. Neb. Feb. 15, 2018) (dismissing the action with prejudice);

see generally Case No. 4:17CV3114. In that case, the Court noted that Onuachi’s action

appeared to be frivolous and identified six prior, related lawsuits filed by Onuachi. Id.

The Court also “caution[ed] Onuachi that any further filings in this Court touching on the

subject matter of this action likely will result in the imposition of a permanent injunction



       1 In his Amended Complaint, Onuachi alleged “[f]rauds upon the Courts, Frauds and Deceits

Perpetuated in Onuachi’s ‘on-the-Job Low Back Accident and Injuries’, is the basis ‘Action’ in this lawsuit.
The accident of Plaintiff’s low back injuries occurred at Chesterfield Parking Garage Cleveland Ohio on or
about August 8, 1999.” Am. Compl. ¶ 28, ECF No. 8, Page ID 191.

                                                     2
against further filings and an award of attorney’s fees for the defendants.” Id. On October

2, 2018, the Eighth Circuit summarily affirmed this Court’s judgment in that case, Order,

ECF No. 124 in Case No. 4:17CV3114, and, despite this Court’s admonition, on October

30, 2018, Onuachi filed this action against the same, as well as additional, defendants

based on the same subject matter. Compl., ECF No. 1; Am. Compl., ECF No. 8.

       Because this action touches on the same subject matter as Onuachi’s prior action,

Onuachi, 2018 WL 922135, at *4, which was dismissed by this Court, with prejudice, the

Court will summarily dismiss this action, with prejudice. Under the All Writs Act, 28 U.S.C.

§ 1651, the Court will also permanently enjoin Onuachi from filing any further complaints,

pleadings, motions, or other items with this Court based on the work-related injuries

alleged in his Amended Complaint, ECF No. 8, or any alleged fraudulent conduct related

to that injury. Onuachi, 2018 WL 922135, at *3 (citing 28 U.S.C. § 1651 and Day v. Day,

510 U.S. 1, 2 (1993) (per curiam)). The Defendants may file a motion for attorney fees

on or before January 15, 2019. Accordingly,

       IT IS ORDERED:

       1.     The Motions to Dismiss, ECF Nos. 17, 19, 21, 23, 25, 62, 66, 79, 97, 104,
              are granted;

       2.     The Motion to Amend Complaint, ECF No. 103, filed by Plaintiff Uju
              Onuachi, is denied;

       3.     The above-captioned action is dismissed, with prejudice;

       4.     A separate judgment will be entered;

       5.     The Motions for Permanent Injunction, ECF Nos. 68, 100, are granted;

       6.     Plaintiff Uju Onuachi is permanently enjoined from filing any further
              complaints, pleadings, motions, or other items with this Court based on the
              same subject matter of this action, including the work-related injuries

                                             3
      alleged in his Amended Complaint, ECF No. 8, and any alleged fraudulent
      conduct related to that injury; and

7.    Defendants may file a motion for attorney fees on or before January 15,
      2019.


Dated this 31st day of December, 2018.


                                         BY THE COURT:

                                         s/Laurie Smith Camp
                                         Senior United States District Judge




                                  4
